Opinion by
Watts, J.
§ 1027. Forcible detainer; tenant cannot dispute title of landlord. A tenant who had leased premises, having at the time of the lease a claim of his own thereto, was not allowed in an action of forcible detainer, brought *576against him by his landlord after the expiration of the term of renting, to set up his claim to the premises in bar of the landlord’s action. A tenant cannot dispute the title of his landlord under which he entered and took possession, and especially is this true where the matter sought to be made available by the tenant for this purpose existed and was known to the parties prior to the leasing. Of course there are exceptions to this rule, as well recognized as the rule itself, but this case did not fall within any of these exceptions.
March 9, 1881.
Affirmed.